                                                        United States District Court
                                                        Central District of California
                                                          ***AMENDED***
 UNITED STATES OF AMERICA vs.                                               Docket No.             CR 14-00329-ODW-4

 Defendant           Marina R Merino                                        Social Security No. 4          4   7   1
         Maria Merino, Marina Ramos
         Marina M. Merino, Ricardina Merino                                 (Last 4 digits)
         Ricardina M. Merino
 akas:   “Mari,” “Mary,” “Marta,” “Mare”
                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.     Sept.    9    2019

  COUNSEL                                                            Edward M Robinson, panel
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 18:1349 CONSPIRACY TO COMMIT HEALTH CARE FRAUD; *** Counts 10-17: 18:1347;2(b): HEALTH
          CARE FRAUD***
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
             21 months on the Second Superseding Indictment. This term consists of 21 months on each of
Counts 1 and 10 through 17, to be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $900, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than
$25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.



It is ordered that the defendant shall pay restitution in the total amount of $338,701.01 pursuant to 18 U.S.C. §
3663A.



The amount of restitution ordered shall be paid as follows:

Victim                                 Amount

Medicare                               $338,701.01




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
 USA vs.     Marina R Merino                                   Docket No.:   CR 14-00329-ODW-4

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution
ordered remains unpaid after release from custody, nominal monthly payments of at least 10 percent of
defendant's gross monthly income but not less than $50, whichever is greater, shall be made during the period
of supervised release and shall begin 30 days after the commencement of supervision. Nominal restitution
payments are ordered as the Court finds that the defendant's economic circumstances do not allow for either
immediate or future payment of the amount ordered.

The defendant shall be held jointly and severally liable with codefendant Robert A. Glazer, M.D., and with
codefendants Angela Avetisyan and Ashot Minasyan for the amount of restitution ordered in this judgment. The
victims' recovery is limited to the amount of their loss and the defendant's liability for restitution ceases if and
when the victims receive full restitution.


Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived. Payments may be subject to
penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).


The defendant shall comply with General Order No. 18-10.


Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine and restitution.


The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide
all necessary treatment.1


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years.
This term consists of three years on each of Counts 1 and 10 through 17 of the Second Superseding Indictment,
all such terms to run concurrently under the following terms and conditions:


1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
         Services Office and General Order 18-10, including the conditions of probation and supervised release set
         forth in Section III of General Order 18-10.
2.       During the period of community supervision, the defendant shall pay the special assessment and restitution
         in accordance with this judgment's orders pertaining to such payment.




CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2
 USA vs.     Marina R Merino                                    Docket No.:   CR 14-00329-ODW-4

3.       The defendant shall cooperate in the collection of a DNA sample from herself.


4.       The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
         financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
         inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered
         financial obligation.


5.       The defendant shall not operate a business or be employed by a business that submits claims to Medicare
         or any other government program or agency for services.


The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.


It is further ordered that the defendant surrender herself to the institution designated by the Bureau of Prisons
at or before 12 noon, on November 8, 2019. In the absence of such designation, the defendant shall report on
or before the same date and time, to the United States Marshal located at the Roybal Federal Building, 255 East
Temple Street, Los Angeles, California 90012.


Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set forth in paragraph (2) of this subsection. The Court, in determining the particular
sentence to be imposed, shall consider --


         The nature and circumstances of the offense and the history and characteristics of the defendant;
         The need for the sentence imposed --
a.       To reflect the seriousness of the offense; to promote respect for the law, and to provide just punishment for
         the offense;
b.       To afford adequate deterrence to future criminal conduct;
c.       To protect the public from further crimes of the defendant; and
d.       To provide the defendant with needed correctional treatment in the most effective manner.


         The kinds of sentences available;
         The guideline sentencing range;

CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 3
 USA vs.     Marina R Merino                                    Docket No.:   CR 14-00329-ODW-4

      The need to avoid unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct; and
The need to provide restitution to any victims of the offense




CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                             Page 4
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            September 12, 2019
            Date                                                  U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                                  Clerk, U.S. District Court




            September 12, 2019                              By    Sheila English /s/
            Filed Date                                            Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5
 USA vs.     Marina R Merino                                                         Docket No.:      CR 14-00329-ODW-4


 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    he defendant must report to the probation office in the federal               officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   As directed by the probation officer, the defendant must notify specific
 7.    The defendant must permit the probation officer to contact him or             persons and organizations of specific risks posed by the defendant to
       her at any time at home or elsewhere and must permit confiscation             those persons and organizations and must permit the probation officer to
       of any contraband prohibited by law or the terms of supervision and           confirm the defendant’s compliance with such requirement and to make
       observed in plain view by the probation officer;                              such notifications;

 8.    The defendant must work at a lawful occupation unless excused by        15.   The defendant must follow the instructions of the probation officer to
       the probation officer for schooling, training, or other acceptable            implement the orders of the court, afford adequate deterrence from
       reasons and must notify the probation officer at least ten days               criminal conduct, protect the public from further crimes of the
       before any change in employment or within 72 hours of an                      defendant; and provide the defendant with needed educational or
       unanticipated change;                                                         vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 6
 USA vs.     Marina R Merino                                                 Docket No.:     CR 14-00329-ODW-4


             The defendant must also comply with the following special conditions (set forth below).




 The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds must
 be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.



         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.



                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 7
 USA vs.     Marina R Merino                                                     Docket No.:      CR 14-00329-ODW-4




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 8
 USA vs.     Marina R Merino                                                   Docket No.:     CR 14-00329-ODW-4

                                                 FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 9
